Citation Nr: 1311478	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  09-16 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss disorder.

2.  Entitlement to service connection for bilateral hearing loss disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the RO that denied reopening of the claim of service connection for a bilateral hearing loss.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims processing system (Virtual VA) electronic file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue decided herein.

The reopened claim of service connection for a bilateral hearing loss is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  In a January 1990 rating decision, the RO denied the Veteran's claim of service connection for bilateral hearing loss; the Veteran was notified of this action and apprised of his appellate rights, but did not appeal in a timely manner.

2.  The evidence received since the January 1990 rating decision relates directly to a previously unestablished fact necessary to substantiate the Veteran's claim of service connection for bilateral hearing loss disability, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for a bilateral hearing loss disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.


Legal Principles and Analysis

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted to reopen a claim, the credibility of evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117, 121 (2010).

According to the plain language of 38 C.F.R. § 3.156(a), however, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous denial and evidence submitted thereafter.

In the January 1990 decision, the RO denied the Veteran's claim of service connection for a bilateral hearing loss, finding that while the evidence definitely established onset of hearing loss before service, it did not show an increase in the basic pathology of the disorder during service.  The Veteran was notified of the decision and his right to appeal by letter that same month.  He did not appeal the decision.

The evidence received since the January 1990 rating decision includes an April 2009 VA examination report that shows that the Veteran has a current diagnosis of bilateral hearing loss that is disabling for VA purposes under 38 C.F.R. § 3.385, and is suggestive of a nexus between the Veteran's current diagnosis and his period of active duty.

The Board finds that this evidence is new and material.  This evidence relates directly to an unestablished fact necessary to substantiate the Veteran's claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  

Accordingly, on this record, new and material evidence to reopen the claim is presented.


ORDER

As new and material evidence has been received to reopen the previously denied claim of service connection for bilateral hearing loss disability, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.


REMAND

In light of the reopening of the claim and upon preliminary review of the evidence of record, the Board finds that further development is necessary prior to final adjudication of the Veteran's claim.

The Veteran has consistently contended that he suffers from current bilateral hearing loss due in significant part to his in-service duties as an airframe repairman in the Republic of Vietnam.  See May 2006, April 2009 written statements.

In the October 1967 enlistment examination report, the Veteran was noted to have impairment of hearing in the summary of defects and diagnoses and was assigned a hearing profile of "2."  

On examination, puretone thresholds in decibels were as follows (assumed to be in ASA units based on the date of the examination, converted to ISO-ANSI units noted in parenthesis):




HERTZ



500
1000
2000
3000
4000
RIGHT
20 (35)
5 (15)
15 (25)
-
50 (55)
LEFT
10 (25)
10 (20)
15 (25)
-
35 (40)

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

In addition, as relevant to this case, for the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

While the Board notes the finding of the Veteran's one-time combat exposure due to a base mortar attack in December 1968 (as acknowledged by the RO in the July 2007 rating decision for his PTSD claim), the Veteran has not alleged that his preexisting hearing loss was permanently aggravated by this combat exposure.  See 38 U.S.C.A. § 1154(b).  

However, the Veteran's contentions of in-service noise exposure are consistent with the circumstances of his service, including his military occupation specialty (MOS) of airframe repairman, reflected on his DD Form 214.  As such, his credible report of ongoing in-service noise exposure is acknowledged.  See 38 U.S.C.A. § 1154(a).  

As noted, the Veteran was diagnosed with current bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385 in the April 2009 VA examination of record.

The evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. at 159.

While the VA examination shows that the Veteran has a current hearing loss disability, there is no opinion on the question of aggravation based on the noted preexisting hearing loss or other indication that the examiner considered this factual basis in rendering the opinion.  

In light of the reopening, as well as the Veteran's statements regarding noise exposure and the current diagnosis, a new VA examination and corresponding opinion are needed in this case.

In addition, it appears that the Veteran's complete service records may not be associated with the claims file.  The Board finds that further development to attempt to obtain and associate any outstanding service treatment records with the claims file is in order.

Accordingly, the reopened claim is REMANDED to the RO for the following action:

1.  The RO should undertake appropriate action to obtain copies of the Veteran's outstanding service treatment records and associate them with the claims file.

All efforts in this regard should be documented in the claims file, including whether additional efforts would be futile.

2.  Then, the RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed bilateral hearing loss disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's available service treatment records and post-service medical records and his lay statements.

The examiner should state whether it is at least as likely as not the there was an increase in the preexisting bilateral hearing loss (as noted on the October 1967 enlistment examination) during service.  If the evidence reflects such an increase, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

The examiner is asked to specifically consider the Veteran's credible statements regarding in-service noise exposure, which are consistent with his military occupation specialty (MOS) as an airframe repairman, as well as any additional statements made by the Veteran during the examination.

The supporting rationale for all opinions expressed must be provided.  If the required opinion cannot be provided, the examiner should explain why the opinion cannot be provided.

3.  After completing all indicated development, the RO should readjudicate the claim on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals
Department of Veterans Affairs


